DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the interface terminals” in line 16. It is unclear if it refers to “a layer of interface terminals” in line  9 or a different feature. If it refers to the same 
Claim 1 recites “the inter-die interface pads” in line 24. It is unclear if it refers to “a layer of inter-die interface pads” in line 7 or a different feature. If it refers to the same feature, the Examiner suggests “the layer of inter-die interface pads”. The same ambiguity exists in claims 3 and 7 as well.
Claim 10 recites “the interface terminals” in line 17. It is unclear if it refers to “a layer of interface terminals” in line 5 or a different feature.
Claim 16 recites “the inter-die interface pads”. It is unclear if it refers to “a layer of inter-die interface pads” in line 7 or a different feature.
Claims 2-9, 11-15 & 17-20 are rejected for being dependent of claims 1, 10 & 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al (US Pub. 2016/0181228).
Regarding claim 1, Higuchi teaches a semiconductor device comprising: 
a first semiconductor die 100 having, 
a semiconductor substrate 101 (Fig. 5), 
a first logic circuit 102 (one of the ordinary skill would recognize functional element 102 as a first logic circuit) comprised in the semiconductor substrate 101 (Fig. 5), 
a layer of probe pads (e.g. note pads in 103), 
metallization layers 103a (Fig. 5), 
a layer of inter-die interface pads layer 104 on a frontside of the first semiconductor die 100, and 
a layer of interface terminals 108 on a backside of the first semiconductor die 100 (Fig. 5); and 
a second semiconductor die 200 having a semiconductor substrate 201 comprising a second logic circuit 202 (one of the ordinary skill would recognize functional element 202 as a second logic circuit); 
wherein a face-to-face arrangement includes the frontside of the first semiconductor die 100 mounted in a face to face arrangement with to a frontside of the second semiconductor die 200 (see Fig. 5); 
wherein the interface terminals 108 of the first semiconductor die 100 are configured as provides a first signal communications interface to the first semiconductor die 100 and the second semiconductor die 200 (Fig. 5, also see Para [0087] wherein 
wherein the layer of probe pads 103 of the first semiconductor die 100 is disposed between the semiconductor substrate 201 of the second semiconductor die 200 and the semiconductor substrate 101 of the first semiconductor die 100, the layer of probe pads 103 used to test the logic circuit through the metallization layers of the first semiconductor die prior to forming the face-to- face arrangement; and 
wherein the inter-die interface pads 104 are formed over the layer of probe pads 103 and provides are configured as a second signal communications interface between the first logic circuit of the first semiconductor die and the second logic circuit of the second semiconductor die (see Fig. 5, wherein the pads in layer 104 can function as a second signal communication interface).
Regarding claim 2, Higuchi teaches the semiconductor device of claim 1, further comprising a layer of probe pads 203 of the second semiconductor die 200 disposed between the semiconductor substrate of the first semiconductor die and the semiconductor substrate of the second semiconductor die and used to test the second logic circuit in the semiconductor substrate of the second semiconductor die through metallization layers of the second semiconductor die prior to forming the face-to-face arrangement (Fig. 5, the structural features are met, therefore the device is capable of said function)).
Regarding claim 5, Higuchi teaches the semiconductor device of claim 1, wherein the layer of inter-die interface pads layer is a layer of bumps pads (Fig. 5).

Regarding claim 7, Higuchi teaches the semiconductor device of claim 1, wherein the inter-die interface pads are each formed on a backside probe pad layer of the first semiconductor die 100 used to test a composite logic circuit formed from the first semiconductor die 100 and the second semiconductor die 200 in the face-to-face arrangement (Fig. 5).
Regarding claim 8, Higuchi teaches the semiconductor device of claim 1, wherein a signal path between the first logic circuit and the second logic circuit is internal to the first semiconductor die 100 and the second semiconductor die 200 and includes the first signal communications interface, through substrate vias 107 of the first semiconductor die 100, through substrate vias of the second semiconductor die 200 (see Para [0087]), the second signal communications interface, the metallization layers of the first semiconductor die, and metallization layers of the second semiconductor die (see Fig. 5 and note the metallization layers of dies 100 & 200 in Fig. 5).
Regarding claim 9, Higuchi teaches the semiconductor device of claim 1, wherein the probe pads of the layer of probe pads are parts of a plurality of testing structures and each testing structure is used to test a respective set of one or more cores of a processing unit formed in the semiconductor substrate of the first semiconductor die.

Regarding claim 10, Higuchi teaches a semiconductor device comprising: 
a first semiconductor die 100 having, 
a first logic circuit 102 (one of the ordinary skill would recognize functional element 102 as a first logic circuit), 
a semiconductor substrate 101, and 
a layer of interface terminals 108 on a backside of the first semiconductor die 100 (Fig. 5); and 
a second semiconductor die 200 having, 
a semiconductor substrate 201, 
a second logic circuit 202 (one of the ordinary skill would recognize functional element 202 as a second logic circuit) comprised in the semiconductor substrate 201, 
a plurality of metallization layers (e.g. 203a), Page 5 of 18Application No. 16/751,057Attorney No. 19-SC-0256US03/332445 Response Filed: December 22, 2021 Reply to Office Action of: September 22, 2021 
a layer of inter-die interface pads layer 204 on a frontside of the second semiconductor die 200 (Fig. 5), and 
a probe pad layer (e.g. pads under 203a); 
wherein a face-to-face arrangement includes a frontside of the first semiconductor die 100 mounted to the frontside of the second semiconductor die 200 (Fig. 5); 
wherein the layer of interface terminals 108 of the first semiconductor die 100 are configured as a first signal communications interface to the first semiconductor die 100 and the second semiconductor die 200 (Fig. 5, also see 
wherein the layer of probe pads (pads under 203a) of the second semiconductor die 200 is disposed between the semiconductor substrate 201 of the second semiconductor die 200 and the semiconductor substrate 101 of the first semiconductor die 100, the layer of probe pads is used to test the logic circuit through at least one metallization layer of the plurality of metallization layers of the second semiconductor die prior to forming the face-to-face arrangement (Fig. 5); and 
wherein the inter-die interface pads 204 are formed over the layer of probe pads and are configured as a second signal communications interface between the first logic circuit of the first semiconductor die and the second logic circuit of the second semiconductor die 200 (see Fig. 5).
Regarding claim 11, Higuchi teaches the semiconductor device of claim 10, further comprising a layer of probe pads of the first semiconductor die 100 disposed between the semiconductor substrate 101 of the first semiconductor die 100 and the semiconductor substrate 201 of the second semiconductor die 200 used to test the first logic circuit in the semiconductor substrate of the first semiconductor die through at least one metallization layer of the plurality of metallization layers of the first semiconductor die prior to forming the face-to-face arrangement (Fig. 5, the structural features are met, therefore the device is capable of said function). 
Regarding claim 12, Higuchi teaches the semiconductor device of claim 10, wherein the layer of inter-die interface pads layer 204 is formed in a bonding dielectric 
Regarding claim 13, Higuchi teaches the semiconductor device of claim 10, further comprising a backside probe pad layer of the first semiconductor die 100, the backside probe pad layer used to test a composite logic circuit formed from the first semiconductor die and the second semiconductor die 200 in the face-to-face arrangement (Fig. 5).  
Regarding claim 14, Higuchi teaches the semiconductor device of claim 10, wherein each probe pad of the layer of probe pads is electrically inert in the face-to-face arrangement (Fig. 5 – some of the pads can be made electrically inert, e.g. pads over 301 in Fig. 5).  
Regarding claim 15, Higuchi teaches the semiconductor device of claim 10, wherein the layer of probe pads is part of a plurality of testing structures and each testing structure is used to test a respective set of one or more cores of a processing unit formed in the semiconductor substrate of the second semiconductor die (the pads in device 200 & 100 can be used as testing structures).  

Regarding claim 16, Higuchi teaches a semiconductor package comprising: 
a first semiconductor die 100 having, Page 7 of 18Application No. 16/751,057Attorney No. 19-SC-0256US03/332445 Response Filed: December 22, 2021 Reply to Office Action of: September 22, 2021 
a semiconductor substrate 101, 
a processing unit 102 (one of the ordinary skill would recognize functional element 202 as a processing unit), 
a layer of probe pads (e.g. note pads in 103), 

a layer of inter-die interface pads 104 on a frontside of the first semiconductor die 100 (Fig. 5); 
a second semiconductor die 200 having, 
a semiconductor substrate 201, and 
a processing unit 202 (one of the ordinary skill would recognize functional element 202 as a second processing unit); and 
package signal terminals 108 to provide signals to a composite logic circuit that includes the processing unit in the first semiconductor die 100 and the processing unit in the second semiconductor die 200 (Fig. 5, also see Para [0087] wherein Higuchi teaches wherein a through electrode 107 can also be formed in the second semiconductor die); 
wherein a face-to-face arrangement includes the frontside of the first semiconductor die 100 mounted to a frontside of the second semiconductor die 200 (Fig. 5); 
wherein the layer of probe pads of the first semiconductor die 100 is disposed between the semiconductor substrate 101 of the first semiconductor die and the semiconductor substrate 201 of the second semiconductor die 200, the layer of probe pads used to test the processing unit in the first semiconductor die prior to forming the face-to-face arrangement (the pads are capable of being used to test processing unit); and 
wherein the inter-die interface pads are formed over the layer of probe pads of the first semiconductor die 100 and provides are configured as a signal communications 
Regarding claim 17, Higuchi teaches the semiconductor package of claim 16, further comprising a layer of interface pads of the first semiconductor die, the layer of interface terminals being electrically connected to the package signal terminals to provide the signals to the composite logic circuit.  
Regarding claim 18, Higuchi teaches the semiconductor package of claim 16, further comprising a layer of interface terminals of the second semiconductor die 200, the layer of interface terminals being electrically connected to the package signal terminals to provide the signals to the composite logic circuit (Fig. 5).  
Regarding claim 20, Higuchi teaches the semiconductor device of claim 16, wherein the layer of probe pads further includes one or more inductors formed from a same layer of conductive material as the probe pads, and the one or more inductors are electrically connected to one or more circuits of the composite logic circuit (Para [0024, 0059 & 0067], wherein Higuchi discusses the conductive components include inductors).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi as applied to claim 16 above, and in further view Greco et al. (US Pub. 2007/0139426).
Regarding claim 19, Higuchi is silent on the semiconductor package of claim 16, wherein the processing unit in the first semiconductor die is a first graphics processing unit (GPU) and the processing unit in the second semiconductor die is a second GPU. .
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894